Case:20-00055-EAG Doc#:69 Filed:06/26/20 Entered:06/26/20 16:30:29     Desc: Main
                         Document Page 1 of 20


                            UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PUERTO RICO



                      IN RE:              Bankr. Case No.: 19-
               ORGANIC POWER, LLC.,       01789(EAG)
                      DEBTOR.
       __________________________________       Chapter 11

                 ORGANIC POWER, LLC.
                      Plaintiff
                                                   Adv. Proceeding.        No.      20-
                           v.                      00055 (EAG)

              The U.S. Small Business
            Administration and Jovita
              Corranza, solely as the
         Administrator of the U.S. Small
             Business Administration,

                     Defendants



                     Opposition to Defendant’s Supplemental Brief

      TO THE HONORABLE COURT:

         COME NOW, Plaintiff Organic Power, LLC (“OP”), through the

      undersigned counsel, very respectfully avers and prays as follows:

                                    I.      Introduction

            1.    The present Adversary Complaint was filed on April 27th,

      2020. Dkt.1, Case 20-00055.

            2.    On June 19th, 2020, a hearing was held on which the

      parties    were    ordered    the     following:      SBA   should   submit     a

      Supplemental      Brief   regarding    the   United    States   Supreme    Court

      decisions of Bostock v. Clayton City, 2020 U.S. LEXIS 3252, and
Case:20-00055-EAG Doc#:69 Filed:06/26/20 Entered:06/26/20 16:30:29        Desc: Main
                         Document Page 2 of 20
      ORGANIC POWER LLC V. SBA                                                           2
      Case No. 20-00055
      Reply to Defendant’s Supplemental Brief
      Department of Homeland Security Et Al. v. Regents of the University

      of California Et Al.,          591 U.S. _____ (2020) by June 24th, 2020,

      and OP would have until June 26th, 2020, to reply. (Dkt.65).

              3.    When    addressing    the     Court’s    concern   about    how    the

      Bostock and Regents decisions affect the instant case, Defendant

      simply states that neither case applies and/or that they support

      SBA’s position. 1 This is misleading. Supra.

              4.    For starters, Bostock clearly states that there is no

      “such thing as a ‘canon of donut holes,’ in which Congress’ failure

      to speak directly to a specific case that falls within more general

      statutory rule creates a tacit exception. Instead, when Congress

      chooses not to include any exceptions to a broad rule, courts apply

      the broad rule.” [Emphasis added] Bostock, supra.                   This clearly

      shows that the Supreme Court will not permit the creation of

      exceptions where none were created by Congress.                  Since Congress

      did not create an exception for small sized 2 bankruptcy debtors in

      the CARES PPP funds.

              5.    On the other hand, Regents tells us that administrative

      agencies      may    not   create   rules    without    providing     a   reasoned


      1
            In their brief, Defendants state that Plaintiff is not entitled to the
      relief asked for mostly the same reasons stated in Opposition to Plaintiff’s
      Memorandum in Application for a TRO (Dkt.19); Supplemental Memorandum of Law
      Regarding Plaintiff’s Claims at 13-21 (Doc. 57); & their Motion to Dismiss
      (Dkt.44).
            Plaintiff’s replies to documents at dockets 19, 44 & 57, have already
      been developed and supported. Dkts.22, 23, 51, 57 & 60.


      2   Defined as entities with less than 500 employees.
Case:20-00055-EAG Doc#:69 Filed:06/26/20 Entered:06/26/20 16:30:29                Desc: Main
                         Document Page 3 of 20
      ORGANIC POWER LLC V. SBA                                                                   3
      Case No. 20-00055
      Reply to Defendant’s Supplemental Brief
      explanation for such a rule. Supra. The SBA did no such thing until

      AFTER the first complaint for discrimination was filed.                            Regents

      shows        us     that    “[p]ermitting          agencies         to   invoke    belated

      justifications,            on    the     other    hand,       can   upset   “the   orderly

      functioning of the process of review”, SEC v. Chenery Corp., 318

      U. S. 80, 94 (1943), forcing both litigants and courts to chase a

      moving target.”            Id.    The SBA broke both those requirements.

              6.        On the other hand, Defendants, again, claim that SBA did

      not   exceed        their       authority   excluding         Bankruptcy    Debtors      from

      applying for PPP funds, that they acted well within the authority

      granted by Congress in the CARES ACT, and that Debtor has not

      complied with the requirement of irreparable harm for the TRO to

      be granted.

              7.        Plaintiff’s main focus in this reply will be as to why

      OP will suffer irreparable damages if not granted the opportunity

      to apply (at this time) for the “loan” forgiveness aspect provided

      by the PPP, and as to how the SBA did, indeed, exceed their

      statutory          authority       and    acted    in     a    discriminatory      manner,

      according to Bostock, supra, and Regents, supra.

            II.     The Violation of Administrative Procedures Act, Section

                        525 of the Bankruptcy Code and Statutory Construction

              8.        Statutory construction principle is a well-developed

      concept in common law. It is defined as the process of determining

      what a particular statute means so that a court may apply it
Case:20-00055-EAG Doc#:69 Filed:06/26/20 Entered:06/26/20 16:30:29       Desc: Main
                         Document Page 4 of 20
      ORGANIC POWER LLC V. SBA                                                           4
      Case No. 20-00055
      Reply to Defendant’s Supplemental Brief
      accurately.

            9.     As the Supreme Court of the United States has explained,

      "[I]n interpreting a statute a court should always turn to one

      cardinal canon before all others. . .[C]ourts must presume that a

      legislature says in a statute what it means and means in a statute

      what it says there." Connecticut Nat'l Bank v. Germain, 112 S. Ct.

      1146, 1149 (1992).

            10.    Indeed, "[w]hen the words of a statute are unambiguous,

      then, this first canon is also the last: `judicial inquiry is

      complete.'" Id.

            11.    "Congress is presumed to act intentionally and purposely

      when it includes language in one section but omits it in another."

      Estate of Bell v. Commissioner, 928 F.2d 901, 904 (9th Cir. 1991).

      [Emphasis ours.]

            12.    “And,      in   fact,    the    Supreme    Court    has   frequently

      recognized that “[s]tatutory construction . . . is a holistic

      endeavor” and a court should select a “meanin[g that] produces a

      substantive effect that is compatible with the rest of the law.”

      Kelly v. Robinson, 479 U.S. 36, 43 (1986)

            13.    The main goal of applying this concept is to protect

      that which the courts are called out to protect.

            14.    In    this      particular     case,   protecting    debtors       from

      discrimination pursuant to section 525 of the Bankruptcy Code, and

      the   checks      and   balances     of   the   SBA’s   powers   in    enacting    a
Case:20-00055-EAG Doc#:69 Filed:06/26/20 Entered:06/26/20 16:30:29                Desc: Main
                         Document Page 5 of 20
      ORGANIC POWER LLC V. SBA                                                                     5
      Case No. 20-00055
      Reply to Defendant’s Supplemental Brief
      categorical exclusion not expressed by Congress.

             15.    The APA “sets forth the procedures by which federal

      agencies are accountable to the public and their actions subject

      to review by the courts.” Franklin v. Massachusetts, 505 U. S.

      788, 796 (1992). It requires agencies to engage in “reasoned

      decision making,” Michigan v. EPA, 576 U. S. 743, 750 (2015)

      (internal      quotation       marks     omitted),       and     directs     that     agency

      actions be “set aside” if they are “arbitrary” or “capricious,” 5

      U. S. C. §706(2)(A). Regents, supra. 3

             16.    Permitting agencies to invoke belated justifications,

      can upset “the orderly functioning of the process of review,” 4 SEC

      v. Chenery Corp., 318 U. S. 80, 94 (1943).

             17.    “This Court has explained many times over many years

      that, when the meaning of the statute’s terms is plain, our job is

      at an end. The people are entitled to rely on the law as written,

      without fearing that courts might disregard its plain terms based

      on   some     extratextual         consideration.         See,     e.g.,     Carcieri       v.

      Salazar, 555 U. S. 379, 387, 129 S. Ct. 1058, 172 L. Ed. 2d 791

      (2009); Connecticut Nat. Bank v. Germain, 503 U. S. 249, 253-254,

      112 S. Ct. 1146, 117 L. Ed. 2d 391 (1992); Rubin v. United States,

      449 U. S. 424, 430, 101 S. Ct. 698, 66 L. Ed. 2d 633 (1981).”



      3  The APA establishes a “basic presumption of judicial review [for] one ‘suffering legal wrong
      because of agency action.’” Abbott Laboratories v. Gardner, 387 U. S. 136, 140 (1967) (quoting
      §702).
      4
        An example of this is John Millers’ Statement at presented by Defendants at Dkt.44-19.
Case:20-00055-EAG Doc#:69 Filed:06/26/20 Entered:06/26/20 16:30:29                     Desc: Main
                         Document Page 6 of 20
      ORGANIC POWER LLC V. SBA                                                                           6
      Case No. 20-00055
      Reply to Defendant’s Supplemental Brief
      Bolstock, supra. 5

             18.     “Nor is there any such thing as a ‘canon of donut holes,’

      in which Congress’ failure to speak directly to a specific case

      that falls within more general statutory rule creates a tacit

      exception. Instead, when Congress chooses not to include any

      exceptions to a broad rule, courts apply the broad rule.” Bostock,

      supra.

             19.     As Plaintiff has stated in their multiple motions and

      memorandums, Congress did not exclude small business debtors from

      applying to the PPP.                Under Bostock, our analysis should stop

      there.      Since Congress did not create an exception for bankruptcy

      Debtors, the SBA could not create on its own.                           Bostock, supra.          We

      cannot assume that Congress ‘forgot’ to include the exception, and

      must conclude that the broad language was intended to include those

      most vulnerable of entities, bankruptcy debtors.                                Id; see also,

      Germain, supra.

             20.     But in this case the intention of Congress is even easier

      to discern.           Congress specifically excluded medium and large

      entities 6 that were in bankruptcy from receiving the PPP benefits. 7

      Estate of Bell, supra.             We must assume that Congress intentionally

      excluded medium and large bankruptcy debtors from receiving the


      5 See also A. Scalia & B. Garner, Reading Law:   The Interpretation of Legal Texts 101 (2012) (noting
      that unexpected applications of broad language   reflect only Congress’s “presumed point [to] produce
      general coverage—not to leave room for courts    to recognize ad hoc exceptions”).
      6 Those with over 500 employees.
      7 “At the outset, Congress clearly knows how     to provide for class-wide deferred action when it
      wishes to do so.” Regents, supra.
Case:20-00055-EAG Doc#:69 Filed:06/26/20 Entered:06/26/20 16:30:29                  Desc: Main
                         Document Page 7 of 20
      ORGANIC POWER LLC V. SBA                                                                        7
      Case No. 20-00055
      Reply to Defendant’s Supplemental Brief
      benefits of the PPP, but intended for small debtors to receive the

      funds.     This is logical.           Medium and large entities have access to

      better and more willing capital sources than small entities, even

      when navigating a bankruptcy proceeding.

             21.     The fact that Congress did not have the “imagination” to

      foresee SBA’s illegal discrimination of bankruptcy debtors should

      not be reason to allow said discrimination.                        Bostock, supra.

             22.     Bankruptcy Code §525 prevents the government from ad hoc

      discrimination against debtors in ways that conflict with the

      purpose and policy of the bankruptcy system in much the same way

      that federal law prohibits the government from discriminating

      against a person based on status as a member of a protected class.

      See 1 COLLIER PAMPHLET EDITION 2020, p. 525 (Richard Levin & Henry

      J.   Sommer,      eds.,      Matthew      Bender);       S.   Rep.     95-989,      81,    1978

      U.S.C.C.A.N. 5787, 5867.

             23.      The language of §525 was not intended to be “exhaustive”

      or used to “permit other forms of discrimination.” Id. Instead,

      Congress intended that the courts would apply § 525 and define its

      contours over time. 8 Id.

             24.     Section 525(a) prohibits discrimination against on the



      8 It is important to note and emphasize that Congress did not define the terms “license, permit,
      charter, franchise, or other similar grant[.]” This was intentional to allow courts to exercise
      policy influence in application of the law. “‘[T]he section is not exhaustive. The enumeration of
      various forms of discrimination . . . is not intended to permit other forms of discrimination’ and
      delegates to the judiciary the responsibility ‘to mark the contours of the anti-discrimination
      provision in pursuit of sound bankruptcy policy.’” Stoltz v. Brattleboro Housing Authority (In re
      Stoltz), 315 F.3d 80, 89 n.4 (2d Cir. 2002) (quoting H. Rep. No. 95-595, 366-67 (1977), reprinted
      in 1978 U.S.C.C.A.N. 5963, 6323)) (emphasis added).
Case:20-00055-EAG Doc#:69 Filed:06/26/20 Entered:06/26/20 16:30:29                   Desc: Main
                         Document Page 8 of 20
      ORGANIC POWER LLC V. SBA                                                                       8
      Case No. 20-00055
      Reply to Defendant’s Supplemental Brief
      basis of a bankruptcy filing—and § 105(a) grants the Court the

      authority to “issue any order, process, or judgment . . . necessary

      or appropriate to carry out the provisions of this title.” 11

      U.S.C. § 105(a). This includes authority to remedy a violation of

      § 525(a).

              25.     “Section 525(a) has been interpreted by the courts to

      protect debtors from discrimination in a wide variety of contexts.”

      Stoltz v. Brattleboro Housing Authority, (In re Stoltz), 315 F.3d

      80 (2nd Cir. 2002).

              26.     Several well-reasoned decisions have relied on Stoltz,

      315 F.3d at 90 (or a similar view of § 525) to hold that the

      Administrator discriminated against debtors by excluding them from

      PPP. Hidalgo County, Adv. No. 20-2006, Dkt. No. 33; Archdiocese of

      Santa     Fe,    2020    WL    2096113;       Alpha     Visions,      2020      WL   2893413;

      Springfield        Hospital,        Inc.     v.    Carranza       (In     re     Springfield

      Hospital, Inc.), Adv. No. 20-1003, Dkt. No. 19 & 27 (Bankr. D. Vt.

      May 4 & 11, 2020); Springfield Medical Care Systems, Inc. v.

      Carranza (In re Springfield Medical Care Systems, Inc.), Adv. No.

      20-1004, Dkt. No. 27 (Bankr. D. Vt. May 11, 2020); St. Alexius

      Hospital Corp, Adv. No. 20-6005, Dkt. No. 13; NRP Lease Holdings,

      Adv. No.20-00055, Dkt. No. 28. These decisions are consistent with

      sound bankruptcy policy. 9


      9 While nominally designated as a “loan,” the unique features of the PPP, including a lack of any
      underwriting and a repayment obligation that only arises if the borrower fails to use the funds
      for purposes underlying the CARES Act, distinguish it from the commercial extension of credit at
Case:20-00055-EAG Doc#:69 Filed:06/26/20 Entered:06/26/20 16:30:29                     Desc: Main
                         Document Page 9 of 20
      ORGANIC POWER LLC V. SBA                                                                           9
      Case No. 20-00055
      Reply to Defendant’s Supplemental Brief
             27.     Focusing on PPP’s function through the lens of the CARES

      Act, these decisions concluded that PPP is a grant of aid to

      businesses impacted by Covid-19 and falls squarely within §525’s

      ambit.      Like       Stoltz,     which     involved        a   residential         lease      and

      subsidized rent, these decisions look past the window dressing of

      a private financial transaction on the surface of PPP to the

      reality of what the program really is—a grant of aid to small

      businesses        by    the    government        using     the     immediately         available

      capital of private financial institutions. By statute, Congress

      has      presumed          this       aid       is      necessary.          15       U.S.C.        §

      636(a)(36)(M)(i)(II). 10

             28.     “By contrast, the CARES Act, the CARES Act was not

      enacted to increase the availability of commercial loans. Rather,

      it includes stimulus funds designed to assist businesses and ensure

      American workers continue to be paid, despite the economic impact

      of COVID-19 and social distancing measures (UMF ⁋5). The CARES Act

      establishes the PPP as a convertible loan program with no repayment

      obligations for PPP disbursements if, amongst other things, the

      funds are used for payroll and wage expenses. (Id.).”                              Springfield


      issue in Goldrich.12 These same features render the PPP analogous to the public housing lease at
      issue in Stoltz. Springfield Hospital, Inc. v. Jovita Carranza, Adv. Proc. 20-01003, and Springfield
      Medical Care Systems, Inc. v. Jovita Carranza, Adv. Proc. 20-01004, Memorandum of Decision by
      Honorable Bankruptcy Judge Collen A. Brown.
      10 By statute, Congress has provided it to “any business concern [or] nonprofit organization” because

      it is necessary and no private sector actor would. 15 U.S.C. § 636(a)(36)(D)(i). Just as Stoltz
      was not simply about a residential lease, PPP is not simply a commercial loan product. What made
      the lease in Stoltz a grant was the rent subsidy, just like forgiveness makes PPP a grant here.
      This reasoning makes sense in light of the way PPP works: As stipulated, SBA makes no loans and
      conducts no review for creditworthiness or to determine “sound value” of applications. See Docket
      Entry 49, ¶¶ 37, 39.
Case:20-00055-EAG Doc#:69 Filed:06/26/20 Entered:06/26/20 16:30:29     Desc: Main
                         Document Page 10 of 20
      ORGANIC POWER LLC V. SBA                                                         10
      Case No. 20-00055
      Reply to Defendant’s Supplemental Brief
      Hospital,     Inc.    v.   Jovita    Carranza,   Adv.   Proc.   20-01003,       and

      Springfield Medical Care Systems, Inc. v. Jovita Carranza, Adv.

      Proc. 20-01004, Memorandum of Decision by Honorable Bankruptcy

      Judge Collen A. Brown.

            29.    Congress      has   waived   the    requirement    that    a   small

      business be unable to obtain credit elsewhere or that personal

      guarantees be provided. 15 U.S.C. § 636(a)(36)(I).

            30.    Congress has presumed that all PPP participants have

      been harmed by Covid-19, signaling that PPP is essential to all

      eligible businesses. 15 U.S.C. § 636(a)(36)(M)(i)(II).

            31.    Lastly, Congress has determined that a “covered loan”

      under PPP shall receive a “risk weight of zero percent” for the

      purpose     of     regulatory       capital   requirements.     15     U.S.C.     §

      636(a)(36)(O)(i). If Congress intended PPP to be a traditional

      loan product, then it would have required banks to reserve for the

      risk of nonpayment.

            32.    Moreover, SBA’s own rules waive the provisions by which

      SBA measures creditworthiness and “sound value.” See April 15 Rule,

      § III(1).

            33.    “When it comes to statutory interpretation, our role is

      limited to applying the law’s demands as faithfully as we can in

      the cases that come before us.” Bolstock, supra.

            34.    The SBA has argued that in an interim rule of April 2020,

      drafted after various cases were already filed, they explained the
Case:20-00055-EAG Doc#:69 Filed:06/26/20 Entered:06/26/20 16:30:29                    Desc: Main
                         Document Page 11 of 20
      ORGANIC POWER LLC V. SBA                                                                        11
      Case No. 20-00055
      Reply to Defendant’s Supplemental Brief
      logical analysis for excluding bankruptcy debtors from applying

      for PPP funds, and also, in a statement by Deputy Administrator

      for Capital Access, John Miller. 11

               35.    As stated in Scalia’s concurring opinion in Sullivan v.

      Finkelstein, 496 U. S. 617, 632, 110 S. Ct. 2658, 110 L. Ed. 2d

      563 (1990): “Arguments based on subsequent legislative history .

      . .should not be taken seriously, not even in a footnote”. 12 “[T]he

      post hoc rationalizations of the agency . . . cannot serve as a

      sufficient predicate for agency action.”. Regents, supra. 13

               36.    “Judges      are     not    free     to    overlook        plain      statutory

      commands on the strength of nothing more than suppositions about

      intentions or guesswork expectations.” Bolstock, supra.

               37.    The message is clear: Small sized bankruptcy debtors

      were intended to be beneficiaries of the PPP funds and § 525 should

      be applied to protect foundational bankruptcy policy. Just as the

      creation of the bankruptcy system in America signaled a shift in

      policy away from criminalizing financial distress, enacting §525

      developed that policy into the civil sphere and is a signal that

      11It is a “foundational principle of administrative law” that judicial review of agency action is
      limited to “the grounds that the agency invoked when it took the action.” Michigan, 576 U. S., at
      758. If those grounds are inadequate, a court may remand for the agency to do one of two things:
      First, the agency can offer “a fuller explanation of the agency’s reasoning at the time of the
      agency action.” Pension Benefit Guaranty Corporation v. LTV Corp., 496 U. S. 633, 654 (1990)
      (emphasis added).
      12
         Courts cannot permit impermissible “post hoc rationalization.” Citizens to Preserve Overton Park,
      Inc. v. Volpe, 401 U. S. 402, 420. The rule requiring a new decision before considering new reasons
      is not merely a formality. It serves important administrative law values by promoting agency
      accountability to the public, instilling confidence that the reasons given are not simply convenient
      litigating positions, and facilitating orderly review. Each of these values would be markedly
      undermined if this Court allowed DHS to rely on reasons offered nine months after the rescission
      and after three different courts had identified flaws in the original explanation. Regents, supra.
      13   Overton Park, 401 U. S., at 419 (rejecting “litigation affidavits” from agency officials as
      “merely ‘post hoc’ rationalizations”).
Case:20-00055-EAG Doc#:69 Filed:06/26/20 Entered:06/26/20 16:30:29                     Desc: Main
                         Document Page 12 of 20
      ORGANIC POWER LLC V. SBA                                                                        12
      Case No. 20-00055
      Reply to Defendant’s Supplemental Brief
      financial distress should not be used as a basis to withhold

      government benefits, as the Administrator has. When viewed through

      this lens, it is clear that the Administrator discriminated against

      the Debtors and that a permanent injunction must issue to allow

      the Debtors to apply for, and if eligible once their bankruptcy

      status is disregarded, participate in all aspects of PPP, including

      what makes it a grant of aid—forgiveness. 14

             38.     The SBA violated the Administrative Procedures Act (APA)

      by failing to address important factors for her decision and trying

      to make up for them afterwards on statements and interim rules.

             39.     John       Miller’s          statement          fails        to      “elaborate

      meaningfully” 15 the rational for excluding bankruptcy debtors from

      applying for PPP funds.

             40.     There always need to be a legitimate reliance for the

      agency’s decision. This is not the case here.

             41.     SBA’s explanations are unilluminating as to the reason

      bankruptcy debtors are excluded. Their analysis fails to meet even

      the most basic aspects of a logical reasoning mind.




      14 The legislative history specifically rejects a narrow construction of the antidiscrimination
      provision and makes clear that 525(a) protects the debtor’s fresh start. Section [525(a)] is not
      exhaustive. The enumeration of various forms of discrimination against former bankrupts is not
      intended to permit other forms of discrimination. The courts have been developing the Perez rule.
      This section permits further development to prohibit actions by governmental or quasi-governmental
      organizations that perform licensing functions, such as a state bar association or a medical
      society, or by other organizations that can seriously affect the debtors’ livelihood or fresh
      start, such as exclusion from a union on the basis of discharge of a debt to the union's credit
      union. The effect of the section, and of further interpretations of the Perez rule, is to strengthen
      the anti-reaffirmation policy found in section 524(b). Discrimination based solely on nonpayment
      could encourage reaffirmations, contrary to the expressed policy. H. Rep. No. 95-595, at 367 (1977),
      reprinted in 1978 U.S.C.C.A.N. 5787, 6323. Id. at 92, n. 6 (modification in original).
      15 Regents, supra.
Case:20-00055-EAG Doc#:69 Filed:06/26/20 Entered:06/26/20 16:30:29                     Desc: Main
                         Document Page 13 of 20
      ORGANIC POWER LLC V. SBA                                                                            13
      Case No. 20-00055
      Reply to Defendant’s Supplemental Brief
                42.    In words of Honorable Judge David Jones: “I cannot

      imagine anything less controlling than to simply give out money

      with no underwriting, with no oversight, and then complain that if

      I have a Federal judge who makes sure that the debtor complies

      with the law ensures that the debtors file monthly operating

      reports, ensure that copies of bank statements are filed on the

      docket ever month, that they somehow lost control. I simply don't

      buy it. I find the arguments to lack any good faith. In re Hidalgo

      County        Emergency       Service,       Case     No.    19-20497,        Hidalgo      County

      Emergency Service Foundation v. Jovita Carranza in her capacity as

      Administrator of the U.S. Small Business Administration, Dkt. 18,

      Adv. Proc. 20-02006 (Bankr. S.D. Tex., April 25, 2020), Dkt.17,

      Transcript of hearing before Judge David Jones, p.31-32 lines 24-

      6. 16

                43.    In the SBA’s decision to exclude debtors and their

      explanation there is a “significant mismatch between the decision

      . . . made and the rationale . . . provided.” Department of Commerce

      v. New York, 588 U. S. ___, ___ (2019) (slip op., at 26). Regents,

      supra.

                44.    Thus,     and     in   consistency         with    Congress       intent     when

      enacting § 525 to the Bankruptcy Code, Congress intended to include

      small business debtors as commerce to which PPP “loans” were



      16
           See SBA’s Interim Rules and John Millers’ Statement at presented by Defendants at Dkt.44-19.
Case:20-00055-EAG Doc#:69 Filed:06/26/20 Entered:06/26/20 16:30:29                    Desc: Main
                         Document Page 14 of 20
      ORGANIC POWER LLC V. SBA                                                                        14
      Case No. 20-00055
      Reply to Defendant’s Supplemental Brief
      available to.

             45.     Plaintiff’s business is the specific type of commerce

      that Congress intended, when it passed the CARES Act, to benefit

      from the PPP and there is no indication that Congress intended to

      exclude bankruptcy debtors from participation in the PPP, nor

      granting       blanket       immunity        to    the     SBA     when     developing         the

      requirements for application.

             46.     Therefore, there is no legal or factual basis that

      justifies defendant’s argument because “When an agency exercises

      power beyond the bounds of its authority, it acts unlawfully. See,

      e.g., SAS Institute Inc. v. Iancu, 584 U. S. ___, ___, n. (2018)

      (slip op., at 11, n.).” Regents, supra.


                                         III. Irreparable Harm

         47.         Plaintiff has presented multiple declaration on which

      the issue of irreparable harm has been addressed. 17

         48.         The SBA contends that said declarations do not establish

      irreparable harm.            Nothing could be farther from the truth.

         49.         As the overwhelming case law cited below will show,

      Plaintiff has more than sufficiently established that it will

      suffer irreparable harm.


      17 From the Court’s perspective, the declarations of the Plaintiffs’ interim/acting CEOs are

      thoughtful, candid, and reflective of the uncertainty surrounding the coronavirus and its impact,
      and the inability of anyone to prognosticate how this global pandemic will play out in this country,
      generally, or with respect to the Plaintiffs’ operations, in particular. Springfield Hospital, Inc.
      v. Jovita Carranza, Adv. Proc. 20-01003, and Springfield Medical Care Systems, Inc. v. Jovita
      Carranza, Adv. Proc. 20-01004, Memorandum of Decision by Honorable Bankruptcy Judge Collen A.
      Brown.
Case:20-00055-EAG Doc#:69 Filed:06/26/20 Entered:06/26/20 16:30:29         Desc: Main
                         Document Page 15 of 20
      ORGANIC POWER LLC V. SBA                                                           15
      Case No. 20-00055
      Reply to Defendant’s Supplemental Brief
         50.       “To establish irreparable harm, however, a plaintiff

      need not demonstrate that the denial of injunctive relief will be

      fatal to its business. It is usually enough if the plaintiff shows

      that its legal remedies are inadequate.” Ross-Simons of Warwick,

      Inc, v. Baccarat, Inc., 102 F.3d 12 (1st. Cir., 1996)

         51.       “If the plaintiff suffers a substantial injury that is

      not accurately measurable or adequately compensable by money

      damages, irreparable harm is a natural sequel. Thus, a cognizable

      threat of such harm can support a restraining order.” Ross-Simons

      of Warwick, Inc, supra.

         52.       “Although there is no mechanical test that permits a

      court to make an exact calculation of the quantum of hard-to-

      measure harm that will suffice to justify interim injunctive

      relief, there are some relevant guideposts. In the first place,

      the plaintiff's showing must possess some substance; a preliminary

      injunction is not warranted by a tenuous or overly speculative

      forecast of anticipated harm. In the second place, an attempt to

      show     irreparable       harm   cannot   be   evaluated   in   a   vacuum;      the

      predicted harm and the likelihood of success on the merits must

      be juxtaposed and weighed in tandem. Finally, it is clear that

      battles over the quality and quantity of the harm alleged most

      often will be won or lost in the trial court.” Ross-Simons of

      Warwick, Inc, supra.

         53.       “Where there is significant difficulty in assessing
Case:20-00055-EAG Doc#:69 Filed:06/26/20 Entered:06/26/20 16:30:29        Desc: Main
                         Document Page 16 of 20
      ORGANIC POWER LLC V. SBA                                                           16
      Case No. 20-00055
      Reply to Defendant’s Supplemental Brief
      damages, preliminary injunctive relief is necessary “to assure

      the presence of an adequate legal remedy.” A.W. Chesterton Co. v.

      Chesterton, 907 F.Supp. 19 (D. Mass., 1995)

         54.       Also, “Injuntive relief is appropriate when damages are

      difficult to measure.” A.W. Chesterton Co., supra.

              Uncertainty in calculating damages may be considered
              irreparable harm sufficient to warrant injunctive
              relief. For example, injunctive relief requiring
              specific performance of a contract may be granted where
              monetary damages are uncertain and difficult to assess,
              where the harm caused by a breach of contract, although
              economic in nature, is impossible to assess or
              significantly difficult to measure accurately. Aerovox,
              Inc. v. Parallax Power Components, LLC (In re Aerovox,
              Inc), 281 BR 419, 433 (Bankr. D. Mass., 2002)

         55.       "The      determination       whether    to   issue   an   injunction

      involves a balancing of the interests of the parties who might be

      affected by the Court's decision - the hardship on plaintiff if

      relief is denied as opposed to the hardship to defendant if it is

      granted. . . ." 11 C. Wright & Miller, Federal Practice and

      Procedure:       §    2942   at   366-67    (1973).    Ferrofluidics      Corp.    v.

      Advanced Vacuum Components, Inc., 78 F. Supp. 1201, 1212 (D.N.H.,

      1992)

         56.       “There can be no "reasonable certainty" of the loss of

      income as to Ferrofluidics business as a result of defendants'

      activities. See Equifax Services, Inc. v. Hitz, 905 F.2d 1355,

      1361     (10th       Cir.    1990) (preliminary       injunction    due    to     the

      inadequacy of the remedy at law for loss of customers). It is the
Case:20-00055-EAG Doc#:69 Filed:06/26/20 Entered:06/26/20 16:30:29       Desc: Main
                         Document Page 17 of 20
      ORGANIC POWER LLC V. SBA                                                        17
      Case No. 20-00055
      Reply to Defendant’s Supplemental Brief
      opinion of this court that the threat of harm to Ferrofluidics if

      an    injunction     is    not    granted   under   the   unique   and   bizarre

      circumstances of this case greatly outweighs the threat of harm

      to the defendants in this case.” Ferrofluidics Corp., supra.

           57.     The first prong of the test, irreparable injury, can

      encompass intangible harm as well as economic harm. Irreparable

      harm is “harm for which there is no adequate legal remedy, such

      as an award for damages.” For this reason, economic harm is not

      generally      considered        irreparable.   But   where   parties     cannot

      typically recover monetary damages flowing from their injury—as

      is often the case in APA cases—economic harm can be considered

      irreparable. Intangible injuries may also qualify as irreparable

      harm, because such injuries “generally lack an adequate legal

      remedy. E. Bay Sanctuary Covenant v. Trump, 950 F.3d 1242, 1280

      (9th Cir. 2020)” Springfield Hospital, Inc. v. Jovita Carranza,

      Adv. Proc. 20-01003, and Springfield Medical Care Systems, Inc.

      v. Jovita Carranza, Adv. Proc. 20-01004, Memorandum of Decision

      by Honorable Bankruptcy Judge Collen A. Brown.[Emphasis ours.]

           58.     “In the instant proceedings, there are too many unknowns

      to precisely quantify the damages the Plaintiffs are likely to suffer

      based on the Defendant’s discrimination.” Springfield Hospital,

      Inc. v. Jovita Carranza, Adv. Proc. 20-01003, and Springfield

      Medical Care Systems, Inc. v. Jovita Carranza, Adv. Proc. 20-

      01004, Memorandum of Decision by Honorable Bankruptcy Judge Collen
Case:20-00055-EAG Doc#:69 Filed:06/26/20 Entered:06/26/20 16:30:29                      Desc: Main
                         Document Page 18 of 20
      ORGANIC POWER LLC V. SBA                                                                        18
      Case No. 20-00055
      Reply to Defendant’s Supplemental Brief
      A. Brown.

         59.         It is clear that OP loss of personnel and the closing

      of operation will cause irreparable harm to debtor even if it is

      not mathematically measurable. 18

         60.         Any closure, even a temporary one, or a reduction in

      employees alone could lead to unsafe conditions in the handling

      of the organic waste and the methane gas stored in the Debtor's

      tank.

         61.         Also, the unsupervised or mediocre management of a plant

      that     recycles      organic       waste     could      lead     to   an       environmental

      problem.

         62.         Due to a lack of supervision and maintenance, propane

      tanks and structures can be damaged if precautions aren't taken

      regularly.

         63.         Finally,       the     discrimination           against       a     debtor,     in

      itself, is irreparable damage.                       If a debtor could only get

      protection from discrimination under §525 in cases where there is



     18 As Judge Hand opined, nearly 70 years ago, irreparable injury has always included the kind of

     injury that is impossible to predict: The plaintiff indeed has failed to show any “irreparable
     injury,” if by that is meant that money will not satisfy any loss that the defendant's competition
     will cause; nevertheless it has shown such an [irreparable] injury, if that includes the
     impossibility of ascertaining with any accuracy the extent of the loss. That has always been included
     in its meaning; and I cannot see how the plaintiff will ever be able to prove what sales the
     defendant’s competition will make it lose, to say nothing of the indirect, though at times far-
     reaching, effects upon its good will as the only licensee of the British company. Foundry Servs. v.
     Beneflux Corp., 206 F.2d 214, 216 (2d Cir. 1953) (Hand, J., concurring) (emphasis added); see also
     Basicomputer Corp. v. Scott, 973 F.2d 507, 511 (6th Cir. 1992) (holding an injury is irreparable
     “if the nature of the plaintiff’s loss would make damages difficult to calculate”); Berni v. Barilla
     G. e R. Fratelli, S.p.A., 332 F.R.D. 14, 26 (E.D.N.Y. 2019) (“The Second Circuit has held on multiple
     occasions that injunctive relief is appropriate where damages are not adequately ascertainable.”)
     (citations omitted). Springfield Hospital, Inc. v. Jovita Carranza, Adv. Proc. 20-01003, and
     Springfield Medical Care Systems, Inc. v. Jovita Carranza, Adv. Proc. 20-01004, Memorandum of
     Decision by Honorable Bankruptcy Judge Collen A. Brown.
Case:20-00055-EAG Doc#:69 Filed:06/26/20 Entered:06/26/20 16:30:29    Desc: Main
                         Document Page 19 of 20
      ORGANIC POWER LLC V. SBA                                                     19
      Case No. 20-00055
      Reply to Defendant’s Supplemental Brief
      a showing of irreparable harm, most discriminations would escape

      the Court’s authority and Debtors would be left without recourse.

      That     is   why   Bankruptcy    Courts   “have   the   authority   to   issue

      injunctions under § 105 when necessary to enjoin conduct that

      “might impede the reorganization process,” and may do so even if

      the plaintiff has not established the four usual required elements

      for an injunction described above.”            See, Springfield Hospital,

      Inc. v. Jovita Carranza, Adv. Proc. 20-01003, and Springfield

      Medical Care Systems, Inc. v. Jovita Carranza, Adv. Proc. 20-

      01004, Memorandum of Decision by Honorable Bankruptcy Judge Collen

      A. Brown. (citing, MacArthur Co. v. Johns–Manville Corp. (In re

      Johns–Manville Corp.), 837 F.2d 89, 93 (2d Cir.).

         64.        As it has been demonstrated, the SBA’s argument is

      invalid and unsupported by case law.

             However, the Plaintiffs have established it is likely they
             will suffer a real and substantial loss if deprived access
             to PPP funds. This will manifest both as the loss of
             opportunity to obtain funds that will most likely turn out
             to be forgivable, which other non-debtor entities are able
             to obtain, as well as the loss of cash to pay employees
             and basic operating expenses (see UMF ¶ 26). Denial of
             access to the PPP not only denies the Plaintiffs a
             significant amount of money in the near-term, but also
             jeopardizes their ability to reorganize, exit chapter 11,
             and continue operating in the future, causing immeasurable
             harm to the Plaintiffs, their employees, and the community
             if these Plaintiffs – two of the largest employers in the
             area and providers of essential medical services – are
             forced to shut down (UMF ¶¶ 1–2, 16, 26). The Plaintiffs
             readily acknowledge they cannot pinpoint an exact date they
             will run out of money and disclose that they have received
             other emergency funding, but repeatedly return to the
             reality we must all confront today, which is that no one
             knows if or when there will be a vaccine available or,
Case:20-00055-EAG Doc#:69 Filed:06/26/20 Entered:06/26/20 16:30:29                                              Desc: Main
                         Document Page 20 of 20
      ORGANIC POWER LLC V. SBA                                                                                               20
      Case No. 20-00055
      Reply to Defendant’s Supplemental Brief
                conversely, a second wave of Covid-19 cases (UMF ¶¶ 20–
                25). Springfield Hospital, Inc. v. Jovita Carranza, Adv.
                Proc. 20-01003, and Springfield Medical Care Systems,
                Inc. v. Jovita Carranza, Adv. Proc. 20-01004, Memorandum
                of Decision by Honorable Bankruptcy Judge Collen A.
                Brown.

           65.            Therefore, Plaintiff requests that this Honorable Court

      take note of the above, deny Defendants’ Brief and grant judgement

      in favor of Plaintiff.

                WHEREFORE, it is respectfully requested from this Honorable

      Court that it take note of the above, and grant judgment in favor

      of Plaintiffs.

                                                      CERTIFICATE OF SERVICE


                IT IS HEREBY CERTIFIED that I filed the foregoing through the

      CM/ECF System which will give notice of this filing all parties in

      interest.

                RESPECTFULLY SUBMITTED.

                In San Juan, Puerto Rico, this 26th of June of 2020.

                                                               By: /s/        Rafael A. Gonzalez Valiente
                                                               USDC NO. 225209
                                                               Counsel for Multinational Insurance
                                                               Company & Benitez Insurance Company
                                                               Godreau & Gonzalez Law, LLC
                                                               PO Box 9024176
                                                               San Juan, PR 00902-4176
                                                               Telephone: 787-726-0077
                                                               rgv@g-glawpr.com




      Z:\G&G Cases - General\ORGANIC POWER LLC\SBA Adversary\Opposition to DEfendants Supplemental Brief.docx
